Title: To Thomas Jefferson from Joseph Yznardi, Sr., 25 July 1801
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


               
                  Exmo. Sor. dn.Thomas Jefferson
                  Philadelphia 25. de Julio 1801.
               
               Mi mas venerado Sor. mio: respondo á su mui apreciable dandole infinitas gracias pr. la continuacion del favor qe. me dispensa en su amistad qe. procurare conservar con las atenciones y respectos qe. debo y queda a mi cuidado en proveerle de quanto pueda necesitar de España.
               Mi delicada enfermedad ha principiado á declinar con la frescura qe. han producido las lluvias y en el interin encuentre ocasion favorable pa. mi regreso me he determinado á despedirme de V.E. personalmte. dexando esta la proxma. Semana quando tendre el honor le renovarle mis propuestas politicas pa. responder á los ministros de S.M.C. á mi llegda. á su corte pues Spre constantemte. manifestare el firme deseo qe. me anima á qe. las dos naciones mantengan una cordial y permanente amistad.
               Celebro infinito la esperanza qe. V.E. tiene en qe. se ratifique el tratado qe. el Senado adicionó ó restringio de la Republica Francesa y qe. por este medio continue la armonia principiada.
               Despues de mi ultima he tenido carta de Madrid del 5. de Mayo pr. las qe. se me anuncia haber desado aquella corte pa. las Fronteras de Portugal el Principe de la Paz pa. quien fueron dirigidos mis despachos con cuyo motivo sospecho no tendre respuesta pr. Mr. Dawson como debia esperar, y asi mismo dicen haber desembarcado en Bayona el hermano de Mr. Bonaparte con 6. mil auxiliares Franceses de lo qe. infiero conociendo el resorte de las tropas Españolas y la rivalidad contra los Portugueses qe. esta vez habran forzosamte. de obedecer los deseos de Gabinete de castilla.
               
               La Esquadra Española qe. estaba en el Ferrol Sarpó de aquel puerto y llegó felizmte. á el de cadiz donde debe reunirse á 12 navios qe. de nuevo se han armado alli que si logran la reunion de las fuerzas en Brest qual creo es el plan podran aun todavia las dos naciones representar algun poder á pesar de asegurarse de haber compuestose Inglaterra con los poderes de la Norte qe. lo dudo.
               Tambien se me dice qe. el exercito de los Franceses en Egipto reunido á las tropas qe. permanecian en Alexandria destruieron totalmte. á los Ingleses cuya noticia necesita de confirmacion qe. siendo favorable contribuira mucho al sistema presente de cosas.
               Como dige á V.E. quando tuvo la bondad de restituir el consulado á mi casa de cadiz pr. los empeños en qe. se hallaba en sus conexiones mercantiles y pr. las defensas de varios pleitos de presas qe. solo yo podia traerlos á verdadera conclusion en favor de los ciudadanos de America sus dueños debo recordar a V.E. mis obligaciones á conservar dicho oficio durante la guerra con la dignidad y decoro propio de un caracter qe. he provado considerando la confianza qe. merezco al govierno Español conviene qe. se terminen los asuntos principiados pr. mi á ambas naciones en cuya epoca daré aviso (quando mi hijo no convenga continue) pa. qe. le nombre persona propia á la qe. instruire de buena voluntad, pues en dha. Epoca pienso retirarme pues aunqe. puedo servir con bastante caracter en Madrid he desistido de ello.
               De la candidez de esta propuesta espero V.E. inferira el desinteres y determinacion de rectitud qe. poseo como los firmes desos de conservar los derechos adquiridos en favor del empleo y sobre lo que á nuestra vista V.E. tendra la bondad de conferir en la materia: en el interin tengo el honor
               Exmo. Sor. de ser su mas atento y obediente Servidor.
               
                  
                     Josef Yznardy
                  
               
             
               editors’ translation
               
                  Most Excellent SirDon Thomas Jefferson
                  Philadelphia, 25 July 1801
               
               My most worshipful Sir: I respond to your most appreciated letter giving you infinite thanks for the continued favor that you grant me through your friendship, which I will endeavor to maintain with the courtesies and regard that I owe, and I will take care to provide you with whatever you may need from Spain.
               My delicate illness is coming to an end with the coolness that the rains have produced, and meanwhile I have found a favorable opportunity for my return. I have decided to bid Your Excellency good-bye in person, leaving this country next week. When I have that honor, I will renew my political proposals to respond to the ministers of His Catholic Majesty upon my arrival at his court, as always and constantly I will express the strong desire that motivates me for the two nations to maintain a cordial and permanent friendship.
               I welcome immensely Your Excellency’s hope that the treaty which the Senate amended or limited from the French Republic will be ratified, and that with this the harmony that has begun will continue.
               After my last letter, I received a letter from Madrid of May 5th in which I was informed that the prince of the peace, to whom I have sent my letters, has left the court for the Portuguese border. I suspect, therefore, that I will not have an answer by Mr. Dawson as I had hoped. Also, it is said that Mr. Bonaparte’s brother has landed in Bayonne with six thousand French auxiliaries from which I deduce, knowing the resilience of the Spanish troops and the hostility against the Portuguese, that this time they will necessarily obey the wishes of the Castilian cabinet.
               The Spanish squadron that was in Ferrol has set sail from that port and has happily arrived at the port of Cadiz, where it will join 12 warships that have recently been put into commission. If they manage to meet up with the forces in Brest, which I believe is the plan, the two nations will still be able to show some force despite assurances that England has reached an agreement with the powers of the north, which I doubt.
               I am also told that the French army in Egypt together with troops stationed in Alexandria totally defeated the English, a piece of news that has to be confirmed, but if it is favorable, will very much contribute to the present state of things.
               As I said to Your Excellency when you had the kindness to restore the consulate to my firm in Cadiz for the obligations it had in its commercial relations and for defending the various lawsuits involving seizures, only I could have brought them to a reliable conclusion in favor of the American citizens, their owners. I must remind Your Excellency of my responsibility to retain that job during the war, with the dignity and decorum of character that I have shown considering the trust that I owe the Spanish government. It is best for me to conclude the dealings that I have initiated between the two nations, at which time I will send notice (if and when it is no longer desirable that my son continue) so that a suitable person may be named, whom I will gladly instruct, as at that time I plan to retire because although I can serve with much character in Madrid, I have waived my right to do so.
               From the sincerity of this proposal, I hope that Your Excellency will infer that my unselfishness and determination are honest, as well as my strong desire to keep the rights that I have acquired on behalf of the position, in addition to what, in our view, Your Excellency will have the kindness to bestow. Meanwhile I have the honor
               Most Excellent Sir to be your most attentive and humble servant.
               Josef Yznardy
            